      Case 1:20-cv-02245-EGS-GMH Document 17 Filed 08/21/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 P.J.E.S., a MINOR CHILD, by and
 through his father and Next Friend,
 Mario Escobar Francisco,

                 Plaintiff,

         v.
                                                          Civil Action No. 1:20-cv-02245 (EGS)
 CHAD WOLF, Acting Secretary of
 Department of Homeland Security,
 et al.,

                 Defendants,



     UNOPPOSED MOTION FOR LEAVE TO FILE A BRIEF FOR SCHOLARS OF
           REFUGEE AND IMMIGRATION LAW AS AMICI CURIAE
                IN SUPPORT OF PLAINTIFF’S MOTION FOR
                 CLASSWIDE PRELIMINARY INJUNCTION

       Pursuant to Local Rule 7(o), the scholars of refugee and immigration law listed below

respectfully move for leave to file the attached amici curiae brief in support of Plaintiff’s Motion

for Classwide Preliminary Injunction. Counsel for the amici has consulted with the parties, and

both sides consent to the filing of the attached brief.

       Amici curiae are scholars with expertise in United States and international law governing

refugees and United States immigration law.

•      T. Alexander Aleinikoff is University Professor at The New School and Director of the

       Zolberg Institute on Migration and Mobility; from 2010 to 2015, served as United

       Nations Deputy High Commissioner for Refugees; and is co-author of a leading textbook,

       Immigration and Citizenship: Process and Policy.




                                                 -1-
      Case 1:20-cv-02245-EGS-GMH Document 17 Filed 08/21/20 Page 2 of 4




•      Deborah Anker is Clinical Professor of Law at Harvard Law School; Founder, Harvard

       Immigration and Refugee Clinic; and author of a leading treatise, Law of Asylum in the

       United States.

•      James C. Hathaway is the James E. and Sarah A. Degan Professor of Law at Michigan

       Law, University of Michigan; founding director of Michigan Law’s Program in Refugee

       and Asylum Law; and the author of The Rights of Refugees under International Law.

•      Gerald L. Neuman is the J. Sinclair Armstrong Professor of International, Foreign, and

       Comparative Law at Harvard Law School; a Co-Director of the Human Rights Program

       at Harvard Law School; and the author of Strangers to the Constitution: Immigrants,

       Borders and Fundamental Law.

       There is good cause to allow this brief’s filing. Amici have collectively spent decades

researching and writing about refugee and immigration law, and their brief is submitted to

provide an overview of the protections that Congress has enacted into United States law for

refugees and minors, often to effectuate principles of international law and United States treaty

obligations.


       For the foregoing reasons, amici curiae respectfully request that this motion for leave be

granted.

 Dated: August 21, 2020                        Respectfully submitted,

                                               /s/ Paul R.Q. Wolfson
                                               PAUL R.Q. WOLFSON (#414759)
                                               WILMER CUTLER PICKERING
                                                  HALE AND DORR LLP
                                               1875 Pennsylvania Avenue N.W.
                                               Washington, D.C. 20006
                                               Tel.: (202) 663-6000
                                               Fax: (202) 663-6363



                                               -2-
Case 1:20-cv-02245-EGS-GMH Document 17 Filed 08/21/20 Page 3 of 4




                              NOAH A. LEVINE (pro hac vice forthcoming)
                              WILMER CUTLER PICKERING
                                HALE AND DORR LLP
                              7 World Trade Center
                              250 Greenwich Street
                              New York, NY 10007
                              Tel.: (212) 230-8875
                              Fax: (212) 230-8888




                              -3-
      Case 1:20-cv-02245-EGS-GMH Document 17 Filed 08/21/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 21, 2020, the foregoing was served by filing a copy using

the Court’s ECF filing system, which will provide notice to all counsel of record.



                                              /s/ Paul R.Q. Wolfson
                                              PAUL R.Q. WOLFSON (#414759)
                                              WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
                                              1875 Pennsylvania Avenue N.W.
                                              Washington, D.C. 20006
                                              Tel.: (202) 663-6000
                                              Fax: (202) 663-6363




                                               -4-
